Citation Nr: 1209936	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  10-25 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Whether a debt owed to VA due to incarceration beginning February 16, 2005, was properly created.

2.  Entitlement to an effective date earlier than July 17, 2006, for the election of military retirement pay. 


REPRESENTATION

Appellant represented by:	Jeffrey G. Nutt, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran's wife



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to April 1969 and from September 1977 to January 1993.  He had 9 years and 19 days of service prior to September 30, 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran's wife testified before the undersigned Veterans Law Judge at a videoconference hearing in September 2010.  (The Veteran did not testify at that hearing due to his incarceration.)  A transcript of the hearing has been associated with the Veteran's claims file.  

In a December 2010 statement to VA, the Veteran, through his representative, indicated that he wished to file a claim for a waiver of recovery of the overpayment of VA disability compensation benefits discussed in more detail below.  In addition, the Veteran's representative indicated in the December 2010 statement that the Veteran's wife wished to seek apportionment of his VA disability compensation benefits.  It appears from this statement that the Veteran desires to file a claim for a waiver of recovery of the overpayment of VA compensation benefits, and that his wife wishes to file a claim for apportionment of his VA benefits.  As such claims have not been adjudicated by the agency of original jurisdiction (AOJ), they are not before the Board.



FINDINGS OF FACT

1.  The Veteran has been in receipt of a combined 30 percent disability rating for right shoulder, right knee, and skin disabilities since 1993.

2.  The Veteran was incarcerated for a felony on February 16, 2005.

3.  In July 1993, the RO informed the Veteran of his award of service connection and of his inability to receive full payment of retirement pay and VA compensation at the same time; he was also notified that he waived further entitlement to military retirement pay by virtue of having applied for and received VA disability benefits.

4.  The Veteran did not respond to the 1993 notification regarding retirement pay.

5. On July 17, 2006, correspondence was received from the Veteran in which he indicated that he wanted to elect military retirement pay in lieu of VA disability compensation benefits.


CONCLUSIONS OF LAW

1.  The debt due to the Veteran's incarceration for conviction of a felony for more than 60 days was properly created.  38 U.S.C.A. §§ 5107, 5313, 1114 (West 2002 & Supp. 2011); 38 C.F.R. § 3.665 (2011).

2.  The requirements for an effective date prior to July 17, 2006, for payment of military retirement pay in lieu of VA disability compensation benefits have not been met.  38 U.S.C.A. § 5305 (West 2002); 38 C.F.R. §§ 3.401, 3.750 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Validity of Debt

The Veteran contends that the debt created by the overpayment of his VA compensation benefits during a period of incarceration was invalidly created.

By way of background, in a June 1993 decision, the RO granted the Veteran service connection for multiple disabilities, including a right shoulder disorder, a right knee disorder, a skin disorder, and a bilateral foot disorder, and assigned a combined disability rating of 30 percent for the disabilities, effective from February 1993.  (This combined 30 percent rating remained constant since 1993.)  The Veteran was notified of the award in two notice letters from the RO, dated in July 1993.  In both of those letters is a notice of enclosure of VA Form 21-8764, which explained to the Veteran the factors affecting his benefits, including his responsibility to "immediately" notify VA in writing of any change of address and that benefits would be reduced upon incarceration in a penal institution in excess of 60 days for conviction of a felony.

Under VA laws and regulations, a person who is incarcerated in a Federal, State or Local penal institution in excess of 60 days for conviction of a felony will not be paid compensation in excess of that amount specified in 38 C.F.R. § 3.665 beginning on the sixty-first day of incarceration.  38 U.S.C.A. § 5313(a)(1) (West 2002 & Supp. 2011); 38 C.F.R. § 3.665(a) (2011).   In the case of a Veteran with a service-connected disability rated at 20 percent or more, such as here, the Veteran shall not be paid an amount that exceeds the rate under 38 U.S.C.A. § 1114(a), which is at the rate of 10 percent.  38 C.F.R. § 3.665(d).  

VA must notify the Veteran that his benefits are subject to reduction due to his incarceration, of the rights of dependents to an apportionment while the person is incarcerated, and conditions under which payments to the person may be resumed upon release from incarceration.  38 C.F.R. § 3.665(a) (2011).  In addition, no award of compensation shall be reduced or otherwise adversely affected unless the beneficiary has been notified of such adverse action and has been provided a period of 60 days in which to submit evidence for the purpose of showing that the adverse action should not be taken.  38 C.F.R. §§ 3.103(b)(2), 3.105(h) (2011).

Here, there is no dispute that the Veteran was incarcerated for a felony on February 16, 2005.  The RO received notice of the Veteran's incarceration in June 2006.  The RO then notified the Veteran in October 2008 that he had been overpaid since April 17, 2005, and proposed to reduce his payment of VA disability compensation benefits to 10 percent, effective as of that date.  In the October 2008 letter, VA clearly notified the Veteran of the proposed reduction of compensation benefits due to incarceration, any dependent's rights to apportionment, and the possible resumption of benefits upon his release from incarceration.

In March 2009, the RO notified the Veteran that his benefits had been adjusted to the 10 percent payment rate, effective as of April 17, 2005.  Under the law set forth above the Veteran was not legally entitled to VA compensation benefits at the 30 percent disability rate while he was incarcerated beginning April 17, 2005.  Thus, it is clear that for the period from April 17, 2005, reduction to the 10 percent disability level was required.

In view of the foregoing, the Board finds that the debt was properly created on account of the Veteran's incarceration.  The RO's action in retroactively reducing the Veteran's disability benefits was in accordance with the statutes and regulations governing VA and, therefore, was proper.  38 C.F.R. § 3.665 (2011).  Where, as here, the law and not the evidence is dispositive, the Board must deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Effective Date for Election of Military Retirement Pay

The Veteran contends that he is entitled to an earlier effective date for the 
election of military retirement pay.  Specifically, he claims that he is entitled to an effective date prior to July 17, 2006, to coincide with the date when military retirement pay became a greater benefit than his longstanding award of disability compensation.

With respect to the effective date of the Veteran's election of military retirement pay in lieu of VA disability compensation benefits, it is noted that VA law and regulations provide that a Veteran is prohibited from receiving military retirement pay concurrently with benefits payable under laws administered by VA.  38 U.S.C.A. §§ 5304(a), 5305; 38 C.F.R. §§ 3.700, 3.750 (2011).  Specifically, the provisions of 38 C.F.R. § 3.750 provide that:

(a)  General.  Except as provided in paragraphs (c) and (d) of this section and § 3.751, any person entitled to receive retirement pay based on service as a member of the Armed Forces . . . may not receive such pay concurrently with benefits payable under laws administered by the Department of Veterans Affairs.  The term "retirement pay" includes retired pay and retainer pay.

(b)  Election.  A veteran entitled to retirement pay or compensation may elect which of the benefits he or she desires to receive.  An election of retirement pay does not bar him or her from making a subsequent election of the other benefit to which he or she is entitled.

(c)  Waiver.  A person specified in paragraph (a) of this section may receive compensation upon filing with the service department concerned a waiver of so much of his (or her) retirement pay as is equal in amount to the compensation to which he (or she) is entitled.  In the absence of a specific statement to the contrary, the filing of an application for compensation by a veteran entitled to retirement pay constitutes such a waiver.

In addition, 38 C.F.R. § 3.401(e)(1) provides that as to awards of pension or compensation, when a Veteran is in receipt of military retirement pay, awards of pension or compensation to or for the Veteran will be effective from the "[d]ate of entitlement if [an election is] timely filed.  Subject to prior payments of retirement pay."  38 C.F.R. § 3.401(e)(1) (2011).  However, when a Veteran is seeking to re-elect military retirement pay, 38 C.F.R. § 3.401(e)(3) provides that, as to re-election, the effective date is the "[d]ay the reelection is received by the Department of Veterans Affairs."  38 C.F.R. § 3.401(e)(3) (2011).

In this case, the Veteran was initially awarded VA disability compensation benefits in June 1993.  In two notice letters to the Veteran, dated in July 1993, the Veteran was notified that he had been awarded VA disability compensation benefits and that the military retirement pay he was receiving at the time would be discontinued pursuant to the VA disability compensation benefits award, given that his initial February 1993 claim for VA disability compensation benefits served as a waiver of military retirement pay upon award of VA disability compensation benefits.  The Veteran did not contact the RO concerning his military retirement pay at that time; indeed, he did not reference military retirement pay again until he was notified by the RO that his VA disability compensation benefits were proposed to be reduced in light of his incarceration, discussed above.  In a letter dated June 26, 2006, and received by the RO on July 17, 2006, the Veteran stated that he wished to "revert back to the Army pension which isn't affected due to my situation."  The RO construed this statement as a re-election of military retirement pay in lieu of VA disability compensation benefits and, in a July 2010 letter, informed the Veteran that his VA disability compensation benefits were being terminated effective July 17, 2006, the date the RO received his re-election of military retirement pay.

Based on the evidence of record, it is clear that the Veteran did not re-elect military retirement pay in lieu of VA disability compensation benefits any earlier than July 17, 2006, the day the RO received his letter indicating his wish to elect military retirement pay.  The letter received by the RO on July 17, 2006, indicating the Veteran's desire to elect military retirement pay subsequent to his incarceration is the first communication that can be construed as such a request.  Under controlling regulations, the earliest effective date for payment of military retirement pay upon re-election is "the day the re-election is received by the Department of Veterans Affairs."  38 C.F.R. § 3.401(e)(3).  Thus, the appropriate effective date for the election of military pay in this case is July 17, 2006-the date the RO received the Veteran's letter indicating his wish to re-elect military retirement pay in lieu of VA disability compensation benefits.  There is simply no provision for an earlier date.  Consequently, the Board finds that the July 17, 2006, receipt by VA of the Veteran's election of military retirement pay controls the outcome.  For the reasons set forth above, the election may not be found to have been any sooner than the date set by the RO of July 17, 2006.  Under these circumstances, the Board has no alternative but to deny the claim as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The debt resulting from the overpayment of benefits during the Veteran's incarceration was validly created; the benefit sought on appeal is denied.

The claim for an effective date earlier than July 17, 2006, for election of military retirement pay in lieu of VA disability compensation benefits is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


